DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-6 and 20-25 have been examined in this application.  
Claims 1-6 and 20 are rejected
Claims 7-9 have been canceled.  
Claims 10-19 are withdrawn
Claims 20-25 are newly added
Claims 21-25 are considered Allowable Subject Matter (ASM), however, are currently objected to for being dependent on a rejected based claim.

This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/24/2022. 
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must include element numbers for every feature of the invention specified in the claims.  Therefore, the ‘top latitudinal edge, bottom latitudinal edge, first/second internal latitudinal edge, longitudinal distance, a single subsection, two subsections, a third internal latitudinal edge, a fourth internal latitudinal edge, and a second subsection’, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please Note: that the figures do ‘show’ these elements, however, there is NO element numbers in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The disclosure is objected to because of the following informalities:
The following elements: ‘top latitudinal edge, bottom latitudinal edge, first/second internal latitudinal edge, longitudinal distance, a single subsection, two subsections, a third internal latitudinal edge, a fourth internal latitudinal edge, and a second subsection’ are stated in the claims however lack element however are not disclosed in the specification.
Please Note: that the specification does not currently recite these elements, Although the figures do ‘show’ these elements. there is NO element numbers in the drawings or in the specification.
Appropriate correction is required.
Claim Objections
	The claim objections made in the Non-Final Rejection on 08/26/2022 are withdrawn in light of the amendments to the claims filed on 11/24/2022.

	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A).
In regards to Claim 1, Marquette teaches: A bed covering system (Fig. 4) adapted to be used by a user (Col 1 Lines 14-27) to stay comfortable during sleep (Col 1 Lines 34-40), comprising of a blanket (10) having different heat retention zones (26/28/30– Fig. 4), the blanket comprisinq: 
- a first section (28 – Fig. 4) of heavy material (Col 4 Lines 12-27, and see note #1), said first section extendinq from a top latitudinal edqe (see annotated Fig. 4.1) of said blanket to a first internal latitudinal edqe (see annotated Fig. 4.1);
 - a second section (26-Fig. 4) of said heavy material (Col 4 Lines 12-27, and see note #1), said second section extendinq from a bottom latitudinal edqe of said blanket (see annotated Fig. 4.1) to a second internal latitudinal edqe (see annotated Fig. 4.1); and 
- a third section (30 – Fig. 4) comprisinq one or more subsections of liqhter material (Col 4 Lines 12-27, and see note #1), said third section extending (30 – Fig. 4) from said first internal latitudinal edge (see annotated Fig. 4.1)  to said second internal latitudinal edqe (see annotated Fig. 4.1); wherein said heavy material [[of]] being a first material that retains body heat of the user (Col 4 Lines 12-27, and see note #1); and said lighter material [[of]] being a second material that allows [[the]] an escape of body heat of the user (Col 4 Lines 12-27, and see note #1) and allows circulation of body heat of the user (Col 3 Lines 28-49 ‘to warmth characteristics by any suitable means’, Col 4 Lines 12-27, and see note #1).  

Note #1: 
As stated from the prior art of Marquette in Col 3 Lines 28-49 as well as Col 4 Lines 12-27, the blanket is to be designed specifically for the ability to adjust the panels to have ‘different warmth characteristics to satisfy the warmth requirements of the occupants’ of the bed which are covered by the panels. Further the invention also notes in Col 1 Lines 34-41, that the purpose of the warmth characteristics are for the occupants can have ‘optimum conditions’ of comfort while sleeping. It is additionally noted, that the material may be ‘separately purchased and assembled’ for the purpose of warmth characteristics in the event it becomes ‘desirable’.

Therefore with those statements and points of emphasis added it is noted that the material is chosen based off the needs/wants of the user specifically for the warmth characteristics. Warmth as defined by Merriam-Webster is ‘the quality or state of being warm in temperature’.

As such, each of the sections having different requirements of material (heavy vs. light), it is shown by Marquette that it meets that requirement since the material is subject to change dependent on what is desirable to the user. Additionally, the ability for heat to be either retained/escaped/circulated would be met by the prior art as well, since Marquette broadly reads that the blanket is to have warmth characteristics, these warmth characteristics could be:

retaining the heat to keep the user ‘warm’ (not cold)
allowing excess heat to escape to keep the user ‘warm’ (not hot)
allowing the circulation of heat to keep the user ‘warm’ (maintain warmth)

Therefore, in all desired circumstances of retaining/escaping/circulating of air the user can still be considered ‘warm’ under the warmth characteristics.

    PNG
    media_image1.png
    608
    777
    media_image1.png
    Greyscale
























Annotated Fig 4.1 from Marquette


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A) in view of Owenby (US 5007125) and further in view of Danaher (US 20180103783 A1).
In regards to Claim 2, Marquette teaches: The bed covering system of claim 1, but does not teach, wherein said heavy material has a higher weave count to trap and retain heat, and wherein said lighter material is a thinner material that permits more evaporation from a body of a user than said heavy material.  
Marquette in view of Owenby, wherein Owenby teaches: wherein said heavy material has a higher weave count (Col 2 Lines 54-56) to trap and retain heat (see note #2 below), and wherein said lighter material is a thinner material (Col 2 Lines 54-56), but does not explicity teach, that permits more evaporation from a body of a user than said heavy material.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Owenby to have incorporated a variable material to be of either heavier or lighter to limit any feelings of extreme cold or hot and maintain an overall warm body temperature, allowing for a more comfortable sleep.
	
Marquette in view of Owenby of Claim 2, and further in view of Danaher, wherein Danaher teaches: that permits more evaporation from a body of a user than said heavy material (Para 0006 — “Primarily associated with breathability, it is the ability of a fabric to efficiently transmit heat and moisture vapor through the fabric. Lighter fabrics allow for quicker escape of heat and moisture as a result of increased porosity caused by a higher quantity of and/or larger size of gaps between yarns. Thinner yarns retain less heat and vapor and conduct it away faster than a fabric of coarser yarns. Furthermore, fibers themselves have unique temperature retention and moisture management capabilities that are well known to those skilled in the art. Finally, the provision of a pile (Latin: pilus for “hair’) of raised yarn and/or fiber above the surface of a fabric affects the speed of heat and vapor transmission”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Danaher to have incorporated a specific property of the material to allow for more body evaporation such that a user does not sweat or feel too hot while sleeping, allowing for a more comfortable and restful sleep.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A) in view of Owenby (US 5007125), in view of Danaher (US 20180103783 A1), and further in view of Shuster et al., hereinafter ‘Shuster’ (US 20060282950 A1).
In regards to Claim 3, Marquette in view of Owenby and in view of Danaher of Claim 2, wherein Marquette teaches: The bed covering system of claim 2, but Marquette does not teach, wherein said heavy material is in the range of 7-14 oz. per square yard and wherein said lighter material has a thread count in the range of a 200-400 thread count.  
Marquette in view of Owenby and further in view of Danaher, such that Danaher teaches: wherein said heavy material is in the range of 7-14 oz. per square yard (Para 0006 — “As described herein, the non-seamed sheeting fabric of this invention utilizes different weights, density, porosity, fiber, and pile variations for the warm and cool portion(s).”), but Danaher does not teach, and wherein said lighter material has a thread count in the range of a 200-400 thread count.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Marquette with these aforementioned teachings of the sheeting of Danaher to have incorporated a specified material with a weight that is within a specific range thus allowing the user to have not only variability but to feel higher or lower pressure, allowing the intended user to feel more comfortable and secure in a specific region of their body when using the system.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Marquette in view of Owenby and Danaher of Claim 3, further in view of Shuster, wherein Shuster teaches: and wherein said lighter material has a thread count in the range of a 200-400 thread count (Para 0018, see note #2).
Note #2: Fig. 2 and Para 0018 discusses a climate bedcover (200), wherein the same material is used however, two different thickness are shown 201 (more thickness) and 202 (less thick). A smaller thickness compared to another thickness would indicate a bedding that is lighter than the other. This indication is due to the fact that thread count is a textile measurement that indicates the number of threads in one square inch of fabric. As such, the less thick material (202) only has a thread count of 200, compared to the, more thick fabric (201) having a thread count of 800. 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Marquette with these aforementioned teachings Shuster to have incorporated a specified material with a certain thread count for the purpose of: allowing them to feel more comfortable with a specific softness, and/or have better quality sheets, and/or be within a specific temperature in a region of their body when using the system, all resulting in a more desirable sleep setting for the intended user.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A), in view of Jackson (US 20090044336 A1).
In regards to Claim 4, Marquette teaches: The bed covering system of claim 1, wherein, for said first section, a lonqitudinal distance from said top latitudinal edge to said first internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #1), and wherein, for said second section, a lonqitudinal distance from said bottom latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #2) and wherein, for said third section, a lonqitudinal distance from said first internal latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #3).  
Marquette does not teach: (the specific dimensional distances) 22 inches, 22 inches, and 46 inches.
Jackson teaches: 22 inches, 22 inches, and 46 inches (Para 0009).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Jackson with the motivation of incorporating specific lengths to cover (1) specific body sizes, (2) specific larger/smaller body parts, and/or (3) for specific bed sizes. 

It has been further noted and held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the dimensions of each section to be of ’22’ inches and/or ‘46 inches’.

    PNG
    media_image2.png
    481
    522
    media_image2.png
    Greyscale

Annotated Fig. 4.2 from Marquette

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A), in view of Owenby (US 5007125), in view of Danaher (US 20180103783 A1), and further in view of Jackson (US 20090044336 A1).
In regards to Claim 5, Marquette in view of Owenby and Danaher of Claim 2, wherein Marquette teaches: The bed covering system of claim 2, wherein, for said first section, a loncitudinal distance from said top latitudinal edqe to said first internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #1), and wherein, for said second section, a lonqitudinal distance from said bottom latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #2) and wherein, for said third section, a lonqitudinal distance from said first internal latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #3).  
Marquette does not teach: (the specific dimensional distances) 22 inches, 22 inches, and 46 inches.
Marquette in view of Owenby and Danaher of Claim 2, wherein Jackson  further teaches: 22 inches, 22 inches, and 46 inches (Para 0009).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Jackson with the motivation of incorporating specific lengths to cover (1) specific body sizes, (2) specific larger/smaller body parts, and/or (3) for specific bed sizes. 

It has been further noted and held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the dimensions of each section to be of ’22’ inches and/or ‘46 inches’.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A), in view of Owenby (US 5007125), in view of Danaher (US 20180103783 A1), in view of Shuster (US 20060282950 A1), and further in view of Jackson (US 20090044336 A1).
In regards to Claim 6, Marquette in view of Owenby, in view of Danaher, and further in view of Shuster of Claim 3, wherein Marquette teaches: The bed covering system of claim 3, wherein, for said first section, a lonqitudinal distance from said top latitudinal edqe to said first internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #1), and wherein, for said second section, a lonqitudinal distance from said bottom latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #2) and wherein, for said third section, a lonqitudinal distance from said first internal latitudinal edqe to said second internal latitudinal edqe (see annotated Fig 4.2 – longitudinal distance #3).  
Marquette does not teach: (the specific dimensional distances) 22 inches, 22 inches, and 46 inches.
Marquette in view of Owenby, Danaher, and Shuster of Claim 3, wherein Jackson further teaches: 22 inches, 22 inches, and 46 inches (Para 0009).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Jackson with the motivation of incorporating specific lengths to cover (1) specific body sizes, (2) specific larger/smaller body parts, and/or (3) for specific bed sizes. 

It has been further noted and held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the dimensions of each section to be of ’22’ inches and/or ‘46 inches’. 

Lastly, in reliance on a large number of references in a rejection, the rejection does not, without more, weigh against the obviousness of the claimed invention. It is noted that all combinations to the primary reference of Marquette are of ‘material and/or dimensional properties’ only to create a more comfortable temperature to a user, all the properties are well known in the field of endeavor. As such, the Examiner notes that those properties are well established features AND are commonly manipulated for a specific customization for an intended user.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette (US 3508285 A) in view of Leon (WO 9636260).
In regards to Claim 20, Marquette teaches: The bed covering system of claim 1, but does not teach, wherein said third section comprises a single subsection of lighter material.  
Leon teaches: wherein said third section comprises a single subsection (3’ - see annotated Fig. 2.1 from Leon) of lighter material (see note #3 below). 

    PNG
    media_image3.png
    469
    411
    media_image3.png
    Greyscale

Annotated Fig. 2.1 from Leon
Note #3: The Examiner notes the following citations from the prior art of Leon:
Abstract: “Diversified density blanket comprising a body provided with differentiated density areas in the longitudinal and/or transversal direction as a function on the basal temperature of each of the persons using such blanket or of the area of the body of such persons, so that the higher the basal temperature of the user the lower the density of the blanket, and vice versa the lower the basal temperature of the user the higher the density of the blanket in the corresponding area.”
Specification: “Following the figure number 2, a cover (1 ') is shown for use by a single person, that is, individually, and in which there are zones (2') and (3 ') of different density, corresponding to the zones (2 ') to those of greater density and are provided in correspondence with the lumbar parts and feet of the user.”
With the following citations above shown it is understood that:
	↑Temperature = ↓ Density (ρ = m/v)  ⤍ LIGHTER MATERIAL
					OR
	↓Temperature = ↑Density (ρ = m/v)   ⤍ HEAVIER MATERIAL

As such, if the third section includes a subsection as shown in Fig. 2.1 from Leon below, then it is understood that element [3’] from Leon is of a lighter material since it has lower density than [2’].

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marquette with these aforementioned teachings of Leon to have variable sections of material allowing each individual section to be of a different or the same material such that each section can have properties for the body to vary the warmth and allow for a more comfortable sleep.


Allowable Subject Matter
	Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to Claim 21 (and dependent claims 22-25), the prior art of Marquette (US 3508285 A) teaches a blanket comprising with a plurality of flexible panels as shown in Fig. 4, the panels are capable of being: assembled/disassembled, have warmth characteristics, and have connections that can be varied. In regards to the warmth characteristics, the purchaser (aka user) is able to select the particular panels that they desire in order to design a specified set up for the desired warmth level of the user. However, the prior art of Marquette does not teach that the third section is unable to comprise two subsections of lighter material and a single section of heavy material wherein the heavy material is between the lighter material subsections. 
Additionally, the prior art of Howard (WO 9636260) as shown above from Claim 20 does teach a subsection in the third section resulting in a lighter material. However, Howard does not teach, disclose or render obvious that it could include additional subsections in the third section of different material properties. 
Lastly, none of the prior art on record either along or in combination with Marquette and/or Howard would be considered to overcome the instant invention. As such, with all art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	



Response to Arguments
	Applicant's arguments filed 11/24/2022 have been fully considered but they are not persuasive. Additionally, Applicant’s arguments with respect to claim(s) ---- have been considered but are moot because the new ground of rejection under Marquette, however the Examiner notes the following in regards to the Arguments.
Applicant’s Arguments:
“Applicant thus submits that the blanket defined by amended claim 1 is different in configuration to the blanket disclosed in Owenby. As such, Applicant submits that the Examiner's anticipation objection has been traversed.”
“As such, the configuration detailed in Applicant's amended claim 1 cannot be rendered obvious - there has been no showing that sections of the blanket that cover both the top and bottom edges are of a heavy material. Accordingly, Applicant submits that none of the pending claims are obvious in light of the cited references.”
“Regarding the Leon reference…. the area corresponding to the top edge is of a lighter material and, as such, the concept of using heavy material for both the top and bottom edges of the blanket is not disclosed.”

Examiner’s Arguments:
Regarding Argument #1 as shown above, the Examiner respectfully disagrees, as the amended claims are rejected by the new prior art of Marquette (US 3508285 A). Marquette as described shows a blanket with panels capable of different warmth characteristics. The following is noted by the Examiner:
(1) The blanket of the instant invention does not describe how the latitudinal direction must be in relation to a bed (head end vs. foot end, etc.). As such a latitudinal or longitudinal direction can be in relation to any orientation of a blanket (flipping/rotating/tilting/etc.).
(2) Marquette as noted describes that the panels can be not only placed in various configurations but that the configurations are designed to be of a user’s preference or desirability the user’s intended warmth characteristics. As such, the Examiner describes in the Note #1 above that the user can be described as still ‘warm’ in any of the following desired circumstances: ‘retaining/escaping/circulating’. Air/heat can be retained to stay warm (and not cold), air/heat can be escaped to stay warm (and not hot), and air/heat can be circulated to stay warm (and maintain warmth).
The Examiner further notes that currently the drawings and specification are objected to for not showing proper element numbers. 

Regarding Argument #2 as shown above, the Examiner respectfully disagrees, as the amended claims are now rejected under the art of Marquette. Additionally, and in combination with Examiner’s Argument #1 above, Col 4 Lines 12-27 states that the assembly can be disassembled and reassembled such that during either the panels can satisfy the warmth requirement of the occupant. Therefore it is understood that any of the sections can be of any material properties desired to achieve the proper warmth requirement.

Regarding Argument #3, the Examiner notes that the reference of Leon was not used in the Final Rejection filed for the specific claim they are discussing. Claim 8 was canceled and Claim 5 was amended to new claim language similar to that of Claim 1. As such the art of Marquette applies. Additionally, it is noted that Leon was only utilized in that of dependent Claim 20.

Conclusion
	Appplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673